Citation Nr: 0944845	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for fungal infection of the nails/skin disability.  

2.  Entitlement to an initial (compensable) rating for a 
right thigh scar.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 rating decision in which the RO in 
Boston, Massachusetts, inter alia, granted service connection 
and assigned an initial, 0 percent (noncompensable) rating, 
each, for loosening and lifting of the fingernails and for a 
skin condition manifested by pigmentation, each effective 
December 2, 2004.  In December 2005, the Veteran filed a 
notice of disagreement (NOD) with the initial ratings 
assigned and the effective date of the grant of service 
connection for the disability involving the fingernails.  In 
a June 2006 rating decision, the RO granted an earlier 
effective date of November 24, 2004 for the award of service 
connection for the fingernail condition and a right thigh 
scar (previously characterized as a skin condition manifested 
by pigmentation).  A statement of the case (SOC) was issued 
in June 2006, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
July 2006.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Providence, 
Rhode Island, which has certified the case for appellate 
review.

In April 2008, the Providence RO again recharacterized the 
service-connected disabilities under consideration-as fungal 
infection of the nails and tinea manus of the right hand, and 
right thigh scar-and assigned an initial 10 percent rating 
for the nail/right hand disability, also effective November 
24, 2004.

In February 2009, the Veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.  

In April 2009, the Board denied the claim for an earlier 
effective date and remanded the claims for higher initial 
ratings to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued the denials of the claims (as 
reflected in an October 2009 supplemental SOC (SSOC)) and 
returned these matters to the Board for further 
consideration.

The Board notes that, in an October 2008 rating decision, the 
RO granted service connection for fungal infection of the 
toenails and for tinea pedis of both feet, recharacterizing 
the claim for higher rating for fungal infection of the 
nails/skin disability, as set forth on the title page, but 
continued the 10 percent rating for the overall disability.  
Because the Veteran has disagreed with the initial ratings 
assigned following the award of service connection for fungal 
infection of the nails/skin disability and for the right 
thigh scar, the Board has characterized these matters in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has granted a higher initial rating of 
10 percent for the fungal infection of the nails/skin 
disability, inasmuch as a higher rating for this disability 
is available, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
rating remains viable on appeal.  See A.B. v. Brown, 6 Vet. 
App. 35, 38 (1993).  

As a final preliminary matter, the Board notes that, in 
January 2006, the Veteran filed a claim for a clothing 
allowance.  The claims file reflects that this claim was 
forwarded to the Providence VA Medical Center (VAMC) for 
action; however, there is no indication that a claim for a 
clothing allowance has been adjudicated.  As such, this 
matter is not properly before the Board, and is, thus, 
referred to the RO for appropriate action.  The Board also 
notes that in a letter received in June 2009, the Veteran 
asked if there is any question that his posttraumatic stress 
disorder (PTSD) compensation should be increased.  If the 
Veteran wishes to file a claim for an increased rating for 
service-connected PTSD, he should do so with specificity at 
the RO.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Since the November 24, 2004 effective date of the grant 
of service connection, the Veteran's fungal infection of the 
nails/skin disability has affected an area encompassing less 
than 20 percent of the entire body and 20 percent of exposed 
areas; systemic therapy for this disability is not shown.

3.  Since the November 24, 2004 effective date of the grant 
of service connection, the Veteran's right thigh scar has 
been manifested by hypopigmentation of the skin in an area 10 
cm by 0.8 cm; the scar is nontender, stable and does not 
limit function.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for fungal infection of the nails/skin disability are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.27, 4.118, 
Diagnostic Codes 7806, 7813 (2009).  

2.  The criteria for an initial, compensable rating for right 
thigh scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 
(2009), 4.118, Diagnostic Codes 7801 through 7805 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

In this appeal, after the Veteran's disagreement with each 
initial rating assigned, the June 2006 SOC set forth the 
criteria for higher ratings for the disabilities under 
consideration.  Later, in an October 2007 post-rating letter, 
the RO provided notice to the Veteran explaining what 
information and evidence was needed to substantiate the 
claims for higher ratings, what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA; this letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of above-described notice, and opportunity for 
the Veteran to respond, the April, May and June 2008 and 
October 2009 SSOCs reflect readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of March 
2005, December 2007, and July 2009 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's February 2009 Board hearing, 
along with various written statements provided by the 
Veteran, and by his friends, coworkers and representative, on 
his behalf.  The Board also finds that no additional RO 
action to further develop the record in connection with 
either claim is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

A.  Fungal Infection of the Nails/Skin Disability

In this case, the RO assigned the initial 10 percent rating 
for the Veteran's fungal infection of the nails/skin 
disability under 38 C.F.R. § 4.118, Diagnostic Code 7813-
7806.  Hyphenated diagnostic codes are used when a rating 
under one code requires use of an additional diagnostic code 
to identify the basis for the rating.  38 C.F.R. § 4.27.  

Under Diagnostic Code 7813, dermatophytosis (ringworm: of 
body, tinea corporis; of head, tinea capitis; of feet, tinea 
pedis; of beard area, tinea barbae; of nails, tinea unguium; 
of inguinal area (jock itch), tinea cruris) should be rated 
as disfigurement of the head, face or neck, scars, or 
dermatitis, depending upon the predominant disability.  

Under Diagnostic Code 7806, dermatitis or eczema affecting at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period, warrants a 10 percent rating.  A 30 percent rating 
requires that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires more than 40 percent of the entire body or more than 
40 percent of exposed areas be affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. 4.118, Diagnostic Code 7806.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an initial 
greater than 10 percent for the Veteran's fungal infection of 
the nails/skin disability is not warranted at any time since 
the November 24, 2004 effective date of the grant of service 
connection.

The Veteran contends that his hands crack, bleed and are 
unsightly.  He states that his hands are painful.  

The Veteran was afforded a VA examination in March 2005.  
Examination revealed that the right hand had severe lysis of 
nails and thick/ dystrophic appearance.  Both feet had thick 
black/brown nails times 10.  The nails were lytic and 
nontender to palpation.  Skin was very dry plantarly and 
volarly on right hand.  Pedal interspaces showed no 
maceration, no rubor, and no flaking.  It was noted that the 
nail conditions did not cause any functional deficit on his 
feet, but were unsightly to him.  He did complain of painful 
cracking and bleeding on his right finger nails.  There was 
no sign of any interdigital skin fungus, but there was 
clinical evidence of nail fungus.  The diagnoses were 
onychomycosis and onycholysis.  

Several statements from the Veteran's friends and co-workers 
were received in April 2006.  These individuals observed the 
Veteran to have discomfort due to his hands, with cracking, 
bleeding, black spots, a rash, and deformed nail beds, turned 
up nails, nails falling out, and misshaped, cracked 
fingernails.  

In a November 2007 statement, a private physician noted that 
the Veteran had a fungal infection which had not improved.  

The Veteran was afforded another VA examination in December 
2007.  During this examination, he reported that he uses 
topical anti-fungals.  He stated that his hands were rough 
and that they crack and bleed.  He also noted that he has an 
inability to hold items in his right hand because of his 
condition and constantly is dropping things.  On examination, 
the Veteran's skin was warm and dry.  He had a few xeroses on 
his right hand and was very xerotic with cracking and 
peeling, especially the palmar surface and interdigitally.  
Three nails were disfigured.  His left hand and nails 
appeared normal.  His feet had a moccasin distribution scale 
and interdigit cracking.  Seven of ten nails had subungual 
debris plus yellow and thickening and discoloration.  
Percentage of body affected was approximately 15 percent and 
exposed body surfaces between 5 and 15 percent depending on 
clothing.  The diagnosis was dermatophytosis and the examiner 
noted that the Veteran had evidence of tinea manus and pedis 
on examination.  

On examination during 2008 VA dermatology appointments, the 
Veteran had scaliness and dystrophic changes on the right 
hand and on the right foot, with hyperkeratotic skin and 
fungal dyskeratotic thick changes of the toenails and the 
fingernails on the right side.  The assessments indicated 
dermatophytosis, and the Veteran was told to use ketoconazole 
cream plus urea 20 percent cream twice a day.   

During the Veteran's February 2009 Board hearing, he 
testified that his fungal infection affects 20 to 40 percent 
of his body and that he uses immunosuppressive medication 
twice a day.  He stated that his hands bleed and that he has 
problems with his motor skills and gripping with his hand.  
He reported painful thick nails.  

The Veteran was afforded another VA examination in July 2009.  
Examination revealed thickening, hyperpigmentation and dark 
discoloration of the 10 nails on the feet.  The soles of the 
feet were normal.  Examination of the hands showed thick, 
darkening, blackish discoloration of the fingernails of the 
right hand; however, the left hand fingernails were within 
normal limits and there was no rash in the palms of the 
hands.  The assessment was dermatophytosis of the fingernails 
of the right hand and of the toenails bilaterally.  The 
examiner noted that the Veteran had been using topical 
creams, but that there was no oral/ systemic treatment taken 
for this problem.  The assessment also noted mild 
disfigurement of the fingernails and of the toenails with 
discoloration of the nails.  There was no oozing, crusting or 
deep skin affect.  There was also no functional impairment or 
disability secondary to this problem; however, the Veteran 
claimed that he could not hold things with his right hand 
because of the rough fingernails.  The examiner noted that 
the problem constituted 15 percent of the body surface area 
and 5 percent of the exposed body surface area.    

Medical professionals have found that the Veteran's service 
connected fungal infection of the nails/skin disability 
affects at most 15 percent of the body surface area and 15 
percent of exposed body surface area.  For a higher rating to 
be warranted, the disability would need to affect at least 20 
percent of the body surface area or 20 percent of exposed 
areas.  The Board recognizes that the Veteran asserts that 
his disability affects 20 to 40 percent of his body; however, 
the Board is affording more weight to the findings by medical 
professionals than the estimate provided by the Veteran, who 
is not shown to be other than a lay person. 

The Veteran has reported, and the medical evidence shows, use 
of topical anti-fungal medication for his disability.  The 
Veteran apparently took some oral medication in the 1980s but 
reacted adversely to it.  The use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs is not shown 
since the November 24, 2004 effective date.  In fact, at the 
July 2009 VA examination, the examiner specifically commented 
that there was no oral/ systemic treatment taken for this 
problem.  The medications used by the Veteran are not for 
systemic therapy.  

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating.  
In this regard, this disability does not result in 
disfigurement of the head, face or neck; and rating this 
disability as a scar would not be appropriate or result in a 
higher rating.  See 38 C.F.R. § 4.118.  The Board further 
notes that the disability is not shown to involve any factors 
that warrant evaluation under any other provision of VA's 
rating's rating schedule.  

B.  Right Thigh Scar

To warrant a compensable rating for the Veteran's right thigh 
scar, the evidence would have to show that it affects an area 
of 144 square inches (929 sq. cm.) or greater, was deep or 
caused limited motion and affected an area exceeding 6 square 
inches (39 sq. cm.), was unstable, or was painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804.  Scars may also be rated based on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805. 

Considering the pertinent evidence in light of the above, the 
Board finds that an initial compensable rating for the 
Veteran's right thigh scar is not warranted at any time since 
the November 24, 2004 effective date of the grant of service 
connection. 

The Veteran was afforded a VA scars examination in March 
2005.  He then reported that the only problem with his right 
thigh scar was that his right knee could not be flexed so 
that his heel touched his buttock, whereas he could do this 
on the left side.  Objectively, the Veteran had essentially 
symmetric gait and station.  The right thigh had an oblique 
scar measuring 4.4 cm in length and at its broadest 0.8 cm.  
The wound was well healed and nontender.  The right knee 
extended to 0 degrees with further flexion to 120 degrees 
(the left knee flexed to 140 degrees).  The knee was stable 
and had no effusion or palpable osteophytes.

On December 2007 VA scar examination, the Veteran claimed 
that his right leg buckles from time to time and he cannot 
flex the right knee as much as the left knee.  He stated that 
the scar had been stable but was an eye sore.  He denied pain 
in the scar.  On examination there was a 6 cm by 0.8 cm scar 
superior to the patella on the right side.  It was 
hypopigmented; there was no pain in the scar on examination.  
The scar was not adherent to underlying tissue.  It was 
smooth; there was no shining or scaling.  It had been stable 
and there was no ulceration or elevation.  There was no 
depression.  The scar was superficial with no loss of 
underlying tissue.  There was no inflammation, edema, or 
keloid formation.  There was no induration and no 
inflexibility of the skin.  The scar did not involve the 
patella or the knee joint and the scar did not cause any 
limitation of motion of the knee joint itself.  The diagnosis 
was right anterior thigh scar.  The examiner noted that the 
scar did not involve the knee joint range of motion and was 
not close in proximity to the joint and did not cause any 
loss of underlying muscle, nerve, or vascular structures to 
interfere with the joint.  

In June 2008, the Veteran submitted a statement indicating 
that his right thigh scar was unstable and loses covering. 

During the February 2009 Board hearing, the Veteran testified 
that he could not bend his right leg as much as his right 
because of his scar.  He also stated that his scar was 
embarrassing.  

The Veteran was afforded another VA examination in July 2009.  
Examination of the scar on the right thigh showed an 
elliptical scar around 10 cm long and 0.5 cm in width.  There 
was no inflammation or keloidal formation.  There was no 
effect on movement; or pain, sensation or tingling or 
infection of sensation in the area.  The examiner's 
assessment was superficial scar on the right thigh.  It was 
noted that the scar was less than 2 percent of the body 
surface area.  

In this case, the medical evidence shows that the Veteran's 
scar has not been tender to palpation.  While, in June 2008, 
the Veteran asserted that his scar is unstable, the scar has 
been examined by medical professionals on 3 occasions and no 
examiner has suggested that there is frequent loss of 
covering of skin over the scar.  In fact, in December 2003 a 
VA examiner noted that the scar had been stable and there was 
no ulceration.  Notably, at the December 2007 scar 
examination the Veteran reported his scar was stable.  The 
Board has afforded more weight to the medical evidence and 
the Veteran's previous statements than to his more recent 
statement.

The largest recorded  measurements of the service-connected 
right thigh scar are 10 cm in length and 0.8 cm in width 
(from two different examinations).  Assuming these are the 
proper dimensions of the scar, the scar is 8 sq. cm.  The 
scar reportedly encompasses less than 2 percent of the body 
surface area.  A scar of such size does not warrant a 
compensable evaluation even if it is deep and causes 
limitation of motion.  

The Board also notes that, while the Veteran has reported 
limitation of motion due to his scar, two VA examiners have 
reported that the scar did not cause any limitation of 
motion.  In March 2005, the examiner noted that the right 
knee extended to 0 degrees with further flexion to 120 
degrees, while the left knee flexed to 140 degrees.  The 
examiner did not comment on whether this was the result of 
the scar.  However, even assuming, arguendo, that the 
service-connected scar causes the limitation of motion shown 
on examination, a compensable rating would still not be 
warranted.  To warrant a compensable rating for limitation of 
leg flexion, flexion must be limited to 60 degrees or less.  
Such is not shown in this case.  

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating.  
The disability also has not been shown to involve any factors 
that warrant evaluation under any other provision of VA's 
rating's rating schedule.  

C.  Both Disabilities

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of either fungal infection of the 
nails/skin disability or right thigh scar, pursuant to 
Fenderson, and that each claim for higher rating for must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 10 percent for fungal infection of the 
nails/skin disability is denied.

An increased (compensable) rating for right thigh scar is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


